              Case 3:18-cv-04361-WHO Document 60 Filed 06/29/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, CA 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Defendant
 8 UNITED STATES OF AMERICA

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12   GABRIELA TIGGES,                                 )   CASE NO.: 3:18-cv-04361 WHO (SK)
                                                      )
13           Plaintiff,                               )   STIPULATION MODIFYING EXPERT
                                                      )   DISCOVERY DEADLINES;
14      v.                                            )   ORDER
                                                      )
15   UNITED STATES,                                   )
                                                      )
16           Defendant.                               )
                                                      )
17

18           Plaintiff Gabriela Tigges (“Plaintiff’) and defendant United States of America (“Defendant”), by

19 and through their undersigned counsel, previously stipulated to extending deadlines in this action by

20 eight weeks due to work disruptions and absences in light of the COVID-19 virus. ECF No. 49. Given

21 continuing work disruptions caused by the COVID-19 virus, including Defendant’s inability to schedule

22 an independent medical examination (“IME”) of Plaintiff and the parties’ delay in scheduling

23 depositions, the parties further stipulated and respectfully requested that the Court extend only the

24 discovery-related deadlines in this case, which this Court granted. ECF No. 51.

25           The parties have now confirmed Plaintiff’s IME on July 1, 2020, and have scheduled all

26 depositions for the week of July 6, 2020, prior to the parties’ fact discovery cutoff of July 10, 2020. In

27 order to provide the parties with additional time between the close of fact discovery and the exchange of

28 expert reports, the parties now STIPULATE and respectfully REQUEST that the Court continue only

     STIPULATION MODIFYING EXPERT DISCOVERY DEADLINES
     3:18-CV-04361 WHO (SK)                    1
              Case 3:18-cv-04361-WHO Document 60 Filed 06/29/20 Page 2 of 3




 1 the parties’ expert discovery deadlines as follows:

 2       (1) Expert disclosure deadline of July 17, 2020 is now July 24, 2020.

 3       (2) Expert rebuttal deadline of July 31, 2020 is now August 7, 2020.

 4       (3) Expert discovery cut-off of August 14, 2020 is now August 28, 2020.

 5       (4) Dispositive Motions hearing deadline of September 28, 2020 is now set for October 30, 2020.

 6 The remaining deadlines will be unchanged, including the parties’ pretrial conference on December 14,

 7 2020 at 2:00 p.m. and the bench trial on January 19, 2021 at 8:30 a.m.

 8

 9                                               Respectfully submitted,

10
                                                 DAVID L. ANDERSON
11                                               United States Attorney

12 Dated: June 26, 2020                   By:    /s/ Savith Iyengar
                                                 SAVITH IYENGAR
13                                               Assistant United States Attorney
                                                 Attorney for Defendant
14

15                                               BRAVO LAW OFFICES

16                                        By:    **/s/ Joseph K. Bravo
                                                 JOSEPH K. BRAVO
17                                               Attorney for Plaintiff

18
                                                 ** Pursuant to Civ. L.R. 5-1(i)(3), the filer of the document
19                                                  has obtained approval from this signatory.

20

21

22

23

24

25

26

27 ///

28 ///

     STIPULATION MODIFYING EXPERT DISCOVERY DEADLINES
     3:18-CV-04361 WHO (SK)                    2
             Case 3:18-cv-04361-WHO Document 60 Filed 06/29/20 Page 3 of 3




 1                                                  ORDER

 2          IT IS HEREBY ORDERED that the parties’ schedule in this action is modified as set forth

 3 below:

 4      (1) Expert disclosure deadline of July 17, 2020 is now July 24, 2020.

 5      (2) Expert rebuttal deadline of July 31, 2020 is now August 7, 2020.

 6      (3) Expert discovery cut-off of August 14, 2020 is now August 28, 2020.

 7      (4) Dispositive Motions hearing deadline of September 28, 2020 is now set for October 30, 2020.

 8      (5) Pretrial Conference remains set for December 14, 2020 at 2:00 p.m.

 9      (6) Bench Trial remains set for January 19, 2021 at 8:30 a.m.

10

11
           June 29
12 Dated: _____________________, 2020
                                                 WILLIAM H. ORRICK
13                                               United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     3:18-CV-04361 WHO (SK)                            1
